Citation Nr: 1134448	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-31 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for a rash on the head and body (herbicide).

In January 2007, the Veteran submitted a statement withdrawing his request for a Board hearing.  

The claim was remanded in November 2010 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2010 remand, the Board sought to afford the Veteran a VA examination to determine the etiology of any current skin disease or disability.  The examiner was requested to provide an opinion as to whether it is at least as likely as not that a current skin disease or disability is the result of injury or disease in active service, to include as secondary to herbicide exposure.  The examiner was to provide a rationale for the opinion which took into consideration the Veteran's reports that his current skin rash is the same as that observed in service.  The Board advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  

The Veteran was provided a VA examination in January 2011. While the examiner reported a review of the claims file and service treatment records, there was no discussion about the May 1970 service treatment record noting a groin rash identified as candidiasis.  Furthermore, the examiner did not address or even note the Veteran's reports that the rash he observed during service is the same rash he has now.  

The examiner diagnosed vitiligo and tinea versicolor and noted that neither condition is provided presumptive service connection under VA regulation.  In providing the negative opinion regarding service connection on a direct basis, however, the examiner did not provide any rationale.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not provide a rationale based on an accurate history.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Aditionally, in an August 2011statement, the Veteran requested that the Board consider a medical appointment from January 2011.  It is unclear whether he was referring to the VA examination or to separate VA treatment.  The last VA treatment of record is dated in February 2006.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As VA treatment records could contain evidence relevant to the Veteran's claim, all relevant records in VA's possession must be obtained in accordance with 38 C.F.R. § 3.159 (2010).  

The Board notes that while the January 2011 VA examination was provided by a nurse practitioner, the report was reviewed and co-signed by a physician.  Therefore, the argument made by the Veteran's representative in the August 2011 Written Brief Presentation regarding the inadequacy of the January 2011 VA examination on the basis that it was conducted by a nurse practitioner is without merit.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records of VA treatment for a skin condition including treatment from February 2006 to the present, in accordance with 38 C.F.R. § 3.159.

2.  Once all relevant evidence has been obtained and associated with the claims file, refer the completed file to the January 2011 examiner for clarification.  The examiner should review the claims file and note such review in the examination report or an addendum.  

The examiner should provide an opinion with supporting reasons as to whether it is at least as likely as not (50 percent probability or more) that a current skin disease or disability is the result of injury or disease in active service, to include as secondary to herbicide exposure.  

The examiner is advised that the Veteran is competent to report symptoms, and his reports must be considered in formulating the requested opinion.  In rendering the opinion, the examiner should consider the Veteran's report that his current skin rash is the same as that observed in service.  

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

The examiner is also advised that the absence of evidence in service treatment records is an insufficient basis, by itself, for a negative opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

If the examiner who provided the January 2011 examination is not available, the Veteran should be provided with a new VA examination to obtain the requested opinion(s).    

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

